Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
Independent claims 1, 6, and 11 are currently amended. Claims 1-15 are pending for examination. Claims 2-5 depend from 1, claims 7-10 depend from claim 6, and claims 12-15 depend from claim 11.

2.	Telephone interview. After filing of Final Rejection on 08/03/2021 a telephone interview was conducted with the Applicant’s attorney Mr. Adam Wuller on 10/01/2021 at the Applicant’s request. The interview summary is presented below for ready reference:
	Quote, “  Issues Discussed:
35 U.S.C. 101
Examiner initiated this telephone interview in response to Applicant filing a Response under AFCP. Examiner indicated that the suggested amendments do not overcome 101 rejection because taking photographs of a place like farm or factory and provide it to the purchaser to show progress on the order does not represent inextricable tile to computer functioning as such an activity can be implemented manually. Using a computer to do so is merely automating a manual activity.
35 U.S.C. 112
the new limitations added to independent claims, " control, via the first application executing on the producer computing device, the producer computing device to take a photograph using the camera of the producer computing device, the photograph indicating that crop production is proceeding", are subject to rejection under 35 USC 112 (a) failing to comply the written description. “
Unquote.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter that “the agricultural transaction computing device processor is programmed to  control, via the first application executing on the producer computing device, in response to input from a user associated with the producer computing device, the producer computing device to take a photograph using the camera of the producer computing device, the photograph indicating that crop production is proceeding",  which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 
Para 0020 describes receiving a request from a purchaser, a production offer from a producer via his computing system and the agricultural computing system identifies a match between a selected purchaser and producer.
Para 0040 discloses managing crop production including receiving data/information related crop production at different stages from the producer computing device and such data “may include photographs of the seed bags” and this data is transmitted to the purchaser.
Para 0058 discloses obtaining data from the purchaser or producer computing systems using a GUI via applications implemented on the respective purchaser and computing systems, wherein the users including the purchaser and producer can input data using the running applications.
Para 0071 merely discloses receiving input data via input devices such as a touch pad or touch screen.
Para 0075 discloses using machine learning program being trained by inputting sample data and using algorithms /algorithms for pattern recognition.
None of the paras 0020, 0040, 0058, 0071, 0075, alone or combined teaches that the agricultural transaction computing device processor is programmed to control a first application executing on the producer computing device, in response to input from a user associated with the producer computing device, such that the producer computing device is activated by the agricultural transaction computing device processor to take a photograph using the camera of 
Since dependent claims 2-5, 7-10, and 12-15 inherit the deficiencies of independent claims 1, 6, and 11, they are rejected for the same reasons as established for base claims 1, 6, and 11.
Note: Examiner suggests following amendment to overcome the 112 rejection:

receive via the first application executing on the producer computing device, in response to input from a user associated with the producer computing device, the producer computing device to take a photograph using the camera of the producer computing device, the photograph indicating that crop production is proceeding.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1--15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 
	Step 1 analysis: 
Claims 1-5 are to a device, claims 6-10 are to a process comprising a series of steps, and claims 11-15 are to manufacture, which are statutory (Step 1: Yes).

Claim 1 recites:
1. An agricultural transaction computing device for facilitating at least one transaction between at least one producer of an agricultural product and at least one purchaser of the agricultural product, the agricultural transaction computing device communicatively coupled to a plurality of data sources including at least one producer computing device and at least one purchaser computing device, the producer computing device including a camera, the agricultural transaction computing device comprising a processor in communication with a memory device, the processor programmed to:
receive, from each of the at least one purchaser computing devices, a purchase request, the purchase request comprising at least one purchase parameter selected from a delivery date, a crop type, at least one crop characteristic, an amount of crop, a purchase price, and a purchaser location, the purchase request generated in response to a first data entry via a first graphical user interface (GUI) enabled by a first application executing on each of the at least one purchaser computing devices: ;
receive, from each of the at least one producer computing devices, a production offer, the production offer comprising at least one offer parameter selected from a harvest date, an acreage, at least one soil characteristic, a producer location, a planting capability, a storage capability, a transportation capability, and an offer price, the production offer generated in response to a second data entry via a second GUI enabled by a second application executing on each of the at least one producer computing device:
compare each purchase request to each production offer to determine at least one match according to at least one match rule, each match comprising one purchase request received from one of the at least one purchaser computing devices and one production offer received from the at least one producer computing devices;
identify a selected match from the at least one matches according to a business rule, the selected match comprising a selected purchase request and a selected production offer;
generate a purchase contract comprising the purchase price, the amount of crop, and the delivery date;
transmit, to the purchaser computing device associated with the selected match, the purchase contract, to display the purchase contract via the first GUI;
generate a sale contract comprising the offer price, the amount of crop, the crop type, the at least one crop characteristic, the delivery date, and the purchaser location;
transmit, to the producer computing device associated with the selected match, the sale contract, to display the sale contract via the second GUI;
receive, from the purchaser computing device associated with the selected match, a purchaser consent to the purchase contract, the purchaser consent generated in response to a third data entry via the first GUI;
receive, from the producer computing device associated with the selected match, a producer consent to the sale contract, the producer consent generated in response to a fourth data entry via the second GUI;
generate, in response to the purchaser consent and the producer consent, a message to initiate crop production and a message to confirm crop production;
transmit, to the producer computing device associated with the selected match, the message to initiate crop production; and
transmit, to the purchaser computing device associated with the selected match, the message to confirm crop production.
control, via the first application executing on the producer computing device, in response to input from a user associated with the producer computing device, the producer computing device to take a photograph using the camera of the producer computing device, the photograph indicating that crop production is proceeding;

receive, from the producer computing device, the photograph;
determining that crop production is proceeding based on the photograph; and

in response to determining the crop production is proceeding,  transmit, to the purchaser computing device, the photograph and a confirmation that crop production is proceeding to cause the purchaser computing device  to display the photograph and the confirmation via the first GUI.


Step 2A Prong 1 analysis: Claims 1-15 recite abstract idea.
With regards to claim 1, it is directed to implementing a transaction between one producer of an agricultural product and a purchaser The highlighted steps of claim one comprising the limitations “facilitating at least one transaction between at least one producer of an agricultural product and at least one purchaser of the agricultural product, receive from each of the at least one purchaser a purchase request, the purchase request comprising at least one purchase parameter selected from a delivery date, a crop type, at least one crop characteristic, an amount of crop, a purchase price, and a purchaser location, receive from each of the at least one producer a production offer, the production offer comprising at least one offer parameter selected from a harvest date, an acreage, at least one soil characteristic, a producer location, a planting capability, a storage capability, a transportation capability, and an offer price, compare each purchase request to each production offer to determine at least one match according to at least one match rule, each match comprising one purchase request received from one of the at least one purchaser and one production offer received from the at least one producer, identify a selected match from the at least one matches according to a business rule, the selected match comprising a selected purchase request and a selected production offer, generate a purchase contract comprising the purchase price, the amount of crop, and the delivery date, transmit, to the purchaser the purchase contract to display the purchase contract, generate a sale contract comprising the offer price, the amount of crop, the crop type, the at least one crop characteristic, the delivery date, and the purchaser location, transmit to the producer the sale contract to display the sales contract, receive, from the purchaser a purchaser consent to the purchase contract, receive, from the producer a producer consent to the sale contract, generate, in response to the purchaser consent and the producer consent, a message to initiate crop production and a message to confirm crop production, transmit, to the producer the message to initiate crop production to display the message, transmit to the purchaser the message to confirm crop production to display the message, take a photograph using the camera of the producer, the photograph indicating that crop production is proceeding, receive, from the producer the photograph, determining that crop production is proceeding based on the photograph, and in response to determining the crop production is proceeding,  transmit, to the purchaser the photograph and a confirmation that crop production is proceeding to display the photograph and the confirmation.” , as drafted, under their broadest reasonable interpretation relate to sales and purchase activity including commercial interactions between a seller and buyer via an intermediary/third party/agent and generic steps when the intermediary/agent/third party facilitates finalizing a purchase and sales contract for agricultural products between a seller and purchaser, but for the recitation of generic computer devices  being used to communicate and interact with each of the entities. Also, the underlined steps “compare each purchase request to each production offer to determine at least one match according to at least one match rule, each match comprising one purchase request received from one of the at least one purchaser and one production offer received from the at least one producer, identify a selected match from the at least one matches according to a business rule, the selected match comprising a selected purchase request and a selected production offer, generate a purchase contract comprising the purchase price, the amount of crop, and the delivery date, transmit, to the purchaser the purchase contract, generate a sale contract comprising the offer price, the amount of crop, the crop type, the at least one crop characteristic, the delivery date, and the purchaser location, transmit to the producer the sale contract, determining that crop production is proceeding based on the photograph,”, as drafted, under their broadest reasonable interpretation, cover performance of these limitations in the mind but for the recitation of computer devices being used by the producer, purchaser, and the intermediary. That is other than reciting use of generic computer devices by the intermediary facilitating the transaction, producer selling the agricultural product and a purchaser buying the product, nothing in the claim elements precludes the steps being practically performed manually and in the mind using a pen and paper. For example , but for the use of generic computer devices language, the claim encompasses an agent/intermediary facilitating at least one transaction between at least one producer of an agricultural product and at least one purchaser of the agricultural product, receive from each of the at least one purchaser a purchase request, the purchase request comprising at least one purchase parameter selected from a delivery date, a crop type, at least one crop characteristic, an amount of crop, a purchase price, and a purchaser location, receive from each of the at least one producer a production offer, the production offer comprising at least one offer parameter selected from a harvest date, an acreage, at least one soil characteristic, a producer location, a planting capability, a storage capability, a transportation capability, and an offer price, compare each purchase request to each production offer to determine at least one match according to at least one match rule, each match comprising one purchase request received from one of the at least one purchaser and one production offer received from the at least one producer, identify a selected match from the at least one matches according to a business rule, 
Thus, the claim 1 recites certain methods of organizing human activity and mental process abstract ideas. Dependent claims 2-5 from claim 1 include the limitations of base claim 1and thus recite abstract idea. Thus claims 1-5 recite abstract ideas. Since the limitations of claims 6-10, and 11-15 recite limitations similar to the limitations of claims 1-5, they are analyzed on the basis of same rationale as established for claims 1-5 above. Thus claims 6-15, similar to claims 1-5 recite abstract ideas.
Accordingly, all pending claim 1-15 recite an abstract idea.
Step 2A Prong 2 analysis:
Claims 1-15: The judicial exception is not integrated into a practical application.
Claim 1 recites the additional limitations of using generic computer components comprising generic computer devices belonging to the intermediary, producer and purchaser  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 1 is directed to an abstract idea.
The dependent claims 2-3 recite steps of transmitting a request for crop status from a producer and on receipt transmitting the crop status to the purchaser, receiving confirmation for the harvest date from the producer and transmitting the same to the purchaser, which all are generic steps recited at a high level of generality which can be performed manually by enquiring information from a producer and then on receipt providing the same to the purchaser. The use of generic computer devices do not preclude these steps being performed manually as part of sales and purchase transactions. The dependent claims 4-5, as drafted, recite non-functional subject matter describing match and business rules for the transaction to be completed and as such merely are extension of the steps requiring following certain rules covering performance 
Since limitations of claims 6-10 and 11-15 are similar to the limitations of claims 1-5,  they are analyzed on the same basis as claims 1 -5.  Therefore, claims 6-15 are directed to abstract ideas.
Accordingly, claims 1-15 recite abstract idea. Step 2A= Yes.

Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-15 amount to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 1-15 do not provide an inventive concept (significantly more than the abstract idea). The claims 1-15 are patent ineligible.
	Note: Examiner suggests to add the following limitations in independent claims 1, 6, and 11 based on subject matter disclosed in Specification paragraphs 0040 and 0075 to overcome 101 rejection:
	“managing the crop production using machine learning program, which is trained by inputting sample data sets into the programs, such as image or photograph, third party data, other information relating to crop production, and utilizing deep learning algorithms focused on pattern recognition of the crop production”.


	The best prior art of record including US PUBB; 2001/0032165 to Friend et al. (hereinafter “Friend”) in view of U.S. Patent No. 8,126,754 to Nakasu et al. (hereinafter “Nakasu”) recited in the Non-Final rejection mailed 05/05/2021, alone or combined including , neither teaches nor renders obvious the limitations, as a whole, comprising a processor implementing receive, from each of the at least one purchaser computing devices, a purchase request, the purchase request comprising at least one purchase parameter selected from a delivery date, a crop type, at least one crop characteristic, an amount of crop, a purchase price, and a purchaser location, the purchase request generated in response to a first data entry via a first graphical user interface (GUI) enabled by a first application executing on each of the at least one purchaser computing devices, receive, from each of the at least one producer computing devices, a production offer, the production offer comprising at least one offer parameter selected from a harvest date, an acreage, at least one soil characteristic, a producer location, a planting capability, a storage capability, a transportation capability, and an offer price, the production offer generated in response to a second data entry via a second GUI enabled by a second application executing on each of the at least one producer computing device, compare each purchase request to each production offer to determine at least one match according to at least one match rule, each match comprising one purchase request received from one of the at least one purchaser computing devices and one production offer received from the at least one producer computing devices, identify a selected match from the at least one matches according to a business rule, the selected match comprising a selected purchase request and a selected production offer, generate a purchase contract comprising the purchase price, the amount of crop, and the delivery date, transmit, to the purchaser computing device associated with the selected match, the purchase contract, to display the purchase contract via the first GUI, generate a sale contract comprising the offer price, the amount of crop, the crop type, the 

Response to Arguments

5.1.	Applicant's arguments filed 01/20/2022, see pages 13-16, against rejection of claims 1-15 under 35 USC 101 have been fully considered but they are not persuasive, because when 
Examiner disagrees with the Applicant’s arguments, see pages 14, that “The Office Action alleges, at Page 4, that the claims fall within the “Methods of Organizing Human Activity” grouping of abstract ideas. Applicant does not concede that the specific recitations of independent claims fall into this category”, because applicant has made a conclusive statement without providing any reasons or arguments as why and how the Examiner’s analysis is incorrect or not consistent with 2019 PEG Guidelines.  Therefore, as per 2019 PEG Step 2A, prong one analysis, that claims 1-15 recite an abstract ideas falling within the “Certain Methods of Organizing human Activity” and “Mental Processes” is sustained.

Examiner respectfully disagrees with the Applicant’s arguments, “Nevertheless, in any event, even assuming arguendo that the independent claims recite a judicial exception enumerated in the 2019 PEG, the present claims are subject-matter eligible under the second prong of Step 2A…….Applicant respectfully submits that the present claims are directed to a practical application that imposes a meaningful limit on the alleged abstract idea. In particular, the claims address at least two problems in prior art computing systems for tracking crop production in fulfillment of an agricultural transaction. As described at paragraphs [0040] and [0058] this problem may be solved by utilizing an application executing on the producer computing device to control, via a first application executing on a computing device, a camera of the computing device to capture a picture, which may be used by the system to determine that crop production is proceeding and enables the buyer to view photographs of the progress of crop production via the user interface of a corresponding application executing on the purchaser computing device. Accordingly, in this case, “a technical explanation of the asserted improvement is present in the specification, and... the claim reflects the asserted improvement,” which is sufficient to establish a practical application. See USPTO October 2019 Guidance, Section HI.B. Independent Claims 11 and 20, although differing in scope, include similar recitations. Accordingly, Applicant respectfully requests that the Section 101 rejection be withdrawn because the claims are not “directed to” an abstract idea”,  because these arguments relate to taking a photograph of crop production proceeding such as seed bags [see Specification para 0040] indicating that 
Accordingly, even in combination, as per Step 2A prong 2, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim 1 is directed to an abstract idea.
Examiner respectfully disagrees with the Applicant’s arguments, “With that said, even assuming for the sake of argument that the pending claims are directed to an abstract idea (which Applicant does not concede), the claims are directed to something “significantly more” than the idea itself. In the instant application, the pending claims clearly recite more than well-understood, routine, or conventional functionality of computer systems at least with respect to determining that crop production is proceeding based on a photograph and, in response to determining that crop production is proceeding, transmitting, to the purchaser computing device, the photograph and a confirmation that crop production is proceeding to display the photograph and the confirmation via a first GUI. The Office Action provides no indication that these recitations of the pending claims (alone or as an ordered combination) because Examiner has clearly provided an Explanation, see above paragraph 4, as how the receiving, transmitting and displaying steps recited in claim 1 are well-understood, routine and conventional steps and satisfy Berkheimer. Here the receiving, acquiring, transmitting, and displaying steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Further, when claim 1 is analyzed as per Step 2B and “2019 PEG” guidelines, as discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-15 amount to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The limitations of claim 1, both individually and in combination do not indicate any of the following to be considered as integrating the abstract idea into a practical application and “Significantly More”:
• An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; See MPEP 2106.05(a).
• an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; See Vanda Memo
• an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; See MPEP 2106.05(b).

• an additional element effects a transformation or reduction of a particular article to a different state or thing; see MPEP 2106.05(c).and

• an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort
designed to monopolize the exception.29 an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; See MPEP 2106.05(e) and Vanda Memo .

Executing the steps of claim 1, as analyzed above, do not necessitate inextricable tie to computer technology because these steps can be carried out manually and is just performing the disembodied concept on a general purpose computer.
In view of the foregoing, Applicant’s argumenta against rejection of claim 1 under 35 USC 101 are not persuasive and rejection of claim 1 and its subsequent claims 2-15 as not patent eligible is maintained. Applicant has not provided arguments individually against dependent claims 2-15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i)	KR101811640 B1 9see claims) discloses collecting farm data, standardizing it, filtering it and subjecting it to machine learning to predict crop growth, carrying out correlation and regression analyses for generating crop growth model, and extracting a specific pattern of a specific crop and species among the plurality of patterns, generating the growth model using the extracted specific pattern, and estimating the yield of the crop using the machine learning.
(ii)	Perry et al. [US 20190050948 A1;see para 0109], discloses that a crop prediction engine 155 trains and applies crop prediction models by performing one or more machine learning operations to determine predictions for crop production and corresponding sets of farming operations that result in the predicted crop production. 
(iii)	Conrad et al. [US20170332544 A1; see claim 20] discloses that a processor performing a simulation using machine learning algorithm to determine constraints and regulations on resources which affect crop production.
(iv)	Green, A. “TECHNOLOGY ACCESS IS USHERING IN AGRICULTURE'S 'DATA REVOLUTION'; published  09-2018 in Mechanical Engineering, 140, 20-21, Retrieved from 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.